Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Application was not published

Continuity/Reexam Information for 17/125741 
    
        
            
                                
            
        
    

Parent Data17125741, filed 12/17/2020 Claims Priority from Provisional Application 62950077, filed 12/18/2019 Claims Priority from Provisional Application 63034364, filed 06/03/2020



Non-Final Office Action


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  08/04/2021 has been entered.
 
Status of claims

Claims 1, 2-8, and 10-25 are pending.
New claim 25 was added.
New claim depends on claim 1.
Claims 2 and 9 were cancelled.
Claims 1, 3-8, 10-15 and 21-25 were examined.
Claims 16-20 were withdrawn from consideration as non-elected invention. 
No claim is allowed.   


	 


Claim Rejections - 35 USC § 112
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims  22 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.   Following reasons apply:

Claim 1 is drawn to: 
    PNG
    media_image1.png
    105
    663
    media_image1.png
    Greyscale

Claim 22 is drawn to: 
    PNG
    media_image2.png
    67
    661
    media_image2.png
    Greyscale


Claim 25 is drawn to: 
    PNG
    media_image3.png
    63
    648
    media_image3.png
    Greyscale

Therefore, claims 22 and 25 do not further limit claim 1 where the method  is drawn to a method comprising:
administering clenbuterol and nadolol to a subject, wherein the clenbuterol is
administered in a dose of 30 to 160 ug and nadolol is administered in a dose of 15 mg or less.

The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Following reason apply:  
Claim 1 is drawn to a method comprising:
administering clenbuterol and nadolol to a subject, wherein the clenbuterol is
administered in a dose of 30 to 160 ug and nadolol is administered in a dose of 15 mg or less.
It is unclear what is intended by “or less” in claim 1.    
Amendments in claim will overcome the rejection.


Claim Rejections - 35 USC §112

1. The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-8, 10-15 and 21, 23, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 2163 Guidelines for the Examination of Patent Applications under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112,1st paragraph, written description requirement [R-10-2019],    Following reasons apply:

Specification does not describe a method comprising administering clenbuterol and nadolol to a patient, wherein the nadolol is administered as claimed.  
Amended claim 1 is drawn to a method comprising: administering clenbuterol and nadolol to a subject, wherein the clenbuterol is administered in a dose of 30 to 160 ug and nadolol is administered in a dose of 15 mg or less.  


Specification does not describe  claimed combination of nadolol and clenbuterol was administered to a subject is not suffering in Parkinson or Mild Cognitive MCI as in claims1, 3-8, 10-15, 21-25.  

Claim 22 is drawn to administering of claim 1, where the subject has MCI or Parkinson.  
	New claim 25 depends on claim 1 wherein the subject is in need of or desiring cognitive improvement.  Claim 1 does not depend on treatment of any disease.  

Example 1 as presented in specification describes that a single dose of clenbuterol was provided to the patients ranging in an amount from 30 to 160 ug.  [0117]. A single dose of nadolol was also administered in some patients in an amount of 5 mg to counter any adverse effects of the clenbuterol. The patient are tracked over the course of 3 days after the single dose of clenbuterol and/or nadolol. The patients demonstrated robust global increase in cerebral blood flow from the baseline following treatment with clenbuterol and/or nadolol.  [0118]. 

Specification does not describe that disease for which the patients was suffering was not described.  The    specific treatment was not described.   It appears that treatment as shown was not for any specific treatment of specific disease. Further, combination of both clenbuterol and nadolol was not described in the specification.  Specification also does not describes the treatment of any specific disease.
Furthermore, both nadolol and clenbuterol was treated as a single dose, not the combination of both in various ratios. Mild cognitive impairment (MCI) is the stage between the expected cognitive decline of normal aging and the more serious decline of dementia.  Specification does not describe the combination of nadolol and clenbuterol to treat specifically Parkinson or any other specific disease as claimed. Specification in example 1 describes that patients demonstrated robust global increase in cerebral blood flow from the baseline following treatment with clenbuterol and/or nadolol.  Increase in blood flow from the base line following treatment does not describe the treatment of any disease. These compounds when administered increase the blood flow is known. 

Example 1:  [0117]; Figure 1

Specification describes that it is shown in FIGURE. 1, a first group of patients was administered a single dose of clenbuterol in an amount of 160 ug and a second group of patients was administered a single dose of clenbuterol in an amount of 160 ug and nadolol in an amount of 5 mg. [0119].  Patient disease was not described.  The patient was treated for what disease was not described. 
 
Example 3-[0126]-Fig 6
No combination disclosed with nadolol as claimed
In this example the combination as claimed was not used and not described. Improving cerebral perfusion, particularly in areas of the brain in particular for cognition, preliminary data from the study suggest that a single dose of 160 ug of clenbuterol improves cognition in healthy subjects as measured by adaptive tracking and word recall. (See last 6 lines in [0126].

Figures 4 and 5-[0121].

As shown in FIGURES. 4 and 5, a groups of patients were administered a single dose of varying amounts of clenbuterol ranging from 30 to 160 ug, and another group of patients was administered a single dose of clenbuterol in an amount of 160 ug and nadolol in an amount of 5 mg to counter any adverse effects of clenbuterol. The patients were tracked over the course of 3 days. Relative to their baseline prior to the single dose of treatment, clenbuterol in an amount ranging from 30 to 160 pg produces a robust global increase in cerebral blood flow (CBF) relative to the baseline in these patients. The patients administered a single dose of clenbuterol in an amount of 160 ug and nadolol in an amount of 5 mg also showed a robust global increase in cerebral blood flow (CBF) relative to the baseline. [0121]
In regards to claim 14, method of administering clenbuterol and nadolol to the patient who has been diagnosed with a neurodegenerative disease. The administration of clenbuterol and nadolol to a diagnosed with a neurodegenerative disease appears the treatment of neurodegenerative disease. The drug will be administered to a patient who has a neurodegerative disease which includes large number of diseases.
Claim 1 is drawn to a subject which includes anyone.   It includes the administration of any disease. A patient can be a patient of any disease, known or unknown.
Specification does not describe a method comprising administering clenbuterol and nadolol to a patient, wherein the nadolol is administered in a sub-therapeutic dose.
Specification does not describe elected treatment of MCI (mild cognitive impairment).
Specification does not describe administering to a patient diagnosed with any specific disease or the treatment of the diseases as claimed.  . Neurodegerative disease as in claim 14 includes many neurodegenerative diseases. Specification does not describe the administration of Clenbuterol and nadolol to a patient suffering in any specific disease including elected species as claimed. 
Specification does not describe a method when a patient is suffering and diagnosed with a specific disease and treated with the combination of there is no description for treatment of MCI or Parkinson disease as in claim new claim 22. Mild cognitive impairment (MCI) is the stage between the expected cognitive decline of normal aging and the more serious decline of dementia.  The combination of claimed clenbuterol and nadolol treated MCI. There is no method of administration as claimed, no dosage, no amounts and how the patient was treated was not described in the specification. Specification describes in [0177] and [0178] that doses of clenbuterol and nadolol are daily and weekly dose and is administered weekly for a period of weeks or 

The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language. See In re Kaslow, 707 F 2d 1366,1375 (Fed. Cir. 1983).

The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the required Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).  Written description requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void.
See MPEP 2163.01-02 for general principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the "specification shall contain a written description of the invention. The written description requirement has several policy objectives. "[T]he 'essential goal' of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4,194 USPQ 470,473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559,1566,43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert, denied, 523 U.S. 1089 (1998).
“The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of

The written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent
Specifications in exchange for the right to exclude others from practicing the invention
for the duration of the patent's term.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. The requirement serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void.
The purpose of the written description requirement is to ensure that the scope of the right to exclude does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565,1572,41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389,177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but 
The written description requirement is not satisfied by "the appearance of mere indistinct words in a specification or a claim, even an original claim.... A description of what a material does, rather than of what it is, usually does not suffice." Enzo. 323 F.3d at 968 (citing Eli Lilly. 119 F.3d at 1568V see Rochester. 358 F.3d at 926 ("[Generalized language may not suffice if it does not convey the detailed identity of an invention.").
It is necessary to describe the invention in order to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
Instant specification does not describe, preparations, characterization and definitions generic claims for each substituent of the compounds contain generic terms.
Where the specification provides only constructive examples in lieu of working examples, it must still describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Regardless whether a compound is claimed per se or a method is claimed that entails the use of a compound, the inventor cannot lay claim to that subject matter unless he/she can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
It is suggested to amend the claims to overcome this rejection.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-8, 10-15  and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Salehi et al. (201402357 also published as US Patent 9320724),  Ramos et al (Ramos, Brian P., et al. "β2 adrenergic agonist, clenbuterol, enhances working memory performance in aging animals." Neurobiology of aging 29.7 (2008): 1060-1069.) and Geyer MA et al. (Peripheral mediation of effects of clenbuterol on locomotor and investigatory behavior in rats. Pharmacol Biochem Behav. 1988 Jun;30(2):417-20. doi: 10.1016/s0091-3057(88)80002-9. PMID: 2845445, abstract). .These references teach which embraces Applicants claimed invention.  See the entire documents.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	1, 3-8, 10-15,  and 21-25, Salehi et al. (20140235726A1) teaches composition and a method of improving cognitive function and increasing dendritic complexity in    Salehi also teaches method for inhibiting onset of adult AD brain pathology in children with Down syndrome. [0004]
Salehi teaches that to counter the peripheral effects of formoterol, we used nadolol, i.e. a .beta.AR antagonist that does not cross the BBB. Analysis of variance (ANOVA) showed no significant effects of either genotype or treatment on oxygen [0050].  Fig 4 shows that in countering the peripheral effects of formoterol, nadolol, a .beta.AR
	It teaches that the term .beta.2 agonist is used to mean .beta.2-adrenergic receptor agonist or .beta.2 AR agonist. Moreover, the term .beta.2 agonist is understood to include compounds that are primarily .beta.2 agonists, but which may also be peripheral agonists for other adrenergic receptors as well, such as .beta.1 adrenergic receptors. [0024].
	It teaches salmeterol, bambuterol, formoterol and clenbuterol. Examples of ultra-long-acting .beta.2 agonists include indacaterol. [0025].
	It teaches .beta.1 adrenergic receptor antagonist or simply .beta.1-blocker. Examples of selective .beta.1-blockers includes  nadolol, acebutolol, metoprolol and nebivolol. [0026].
	It teaches nadolol alone or a combination of nadolol and formoterol,. [0057].
	Salehi teaches that the mechanism by which .beta.2AR signaling might improve neurogenesis in the DG in Ts65Dn mice remains to be fully elucidated. It has been suggested that NE can increase neurogenesis by increasing Fgf2 release. Fgf2 is a trophic factor. It t has been shown that IP injections of clenbuterol, a .beta.2AR agonist in rats leads to a significant increase in Fgf2 mRNA levels in the hippocampus. Indeed, we found a significant reduction in Fgf2 gene expression in the DG in Ts65Dn mice. Interestingly, formoterol treatment caused a 20% and 80% increase in mRNA levels of this gene in the Ts65Dn and 2N mice respectively (Supplementary FIG. 7). [0074].
	In regards to claim 14-15, Salehi discloses a method comprising: subjecting a patient to brain imaging to determine cognitive function and/or to identify whether said patient is in need of or desiring improvement of cognitive function and/or treatment of a neurodegenerative disease  [0156], identifying a particular type of neurodegenerative disease based on a spatial pattern of the brain imaging result [0156] and subsequently administering to said patient a beta2-AR agonist [0131]: formoterol and a peripherally acting beta-blocker (PABRA) [0131]: nadolol, wherein the peripherally acting beta-blocker (PABRA) is administered in a dose of about 14 mg [0134]  but does not disclose clenbuterol [0025].

	 It would have been obvious to one with skill in the art to utilize the method disclosed comprising various beta2-AR agonist disclosed, such as clenbuterol. For a  person skilled in the art, it would have been obvious to utilize the method disclosed by Salehi et al comprising various dosage amounts of disclosed active agents as determined upon completion of clinical trials in order to optimize the combination of agents for improved treatment.

	Regarding Claim 15, Salehi discloses a method comprising: subjecting a patient to brain imaging to determine cognitive function and/or to identify whether said patient is in need of or desiring improvement of cognitive function and/or treatment of a neurodegenerative disease [0156]; identifying a particular type of neurodegenerative disease based on a spatial pattern of the brain imaging result  [0156], administering to said patient a beta2-AR agonist [0131]: (formoterol) and a peripherally acting beta-blocker PABR [0131]: nadolol) to improve cognition and/or treat a neurodegenerative disease in said patient, wherein the peripherally acting beta-blocker (PABRA) is administered in a dose of about 15 mg or less [0134]: 14 mg), and subsequently re-subjecting said patient to brain imaging to determine any improvement  in cognitive function and/or treatment of said neurodegenerative disease [0153], but does not including clenbuterol  [0025].
	It would have been obvious to one with skill in the art to apply the method disclosed comprising various beta2-AR agonist disclosed, such as clenbuterol.

	Ramos et al. was added because it teaches the advantages of using adrenergic agonist, clenbuterol.  It provides motivation to combine clenbuterol with nadolol  for the improvement in cognitive function or treatment. 
	Ramos et al. teaches β2 adrenergic agonist, clenbuterol, enhances working memory performance in aging animals. Ramos teaches that activation of β2 adrenoceptors might improve performance in a working memory task. The effects of the β2 agonist, clenbuterol, on spatial working memory performance. Clenbuterol was either infused directly into the prefrontal cortex (rats) or administered systemically (monkeys). Results demonstrated that clenbuterol improved performance in many young and aged rats and monkeys.  The effects of clenbuterol were not universal and depended on the cognitive status of the animal: the drug moderately improved only a subset of animals with working memory impairment.  (Abstract).
	Ramos teaches that the prefrontal cortex (PFC) is important for guiding behavior, thought, and affect using working memory (WM). The PFC is engaged during the retrieval and encoding of memories, and is critical for inhibition of proactive interference, for protecting memories and thoughts from distraction, and allowing us to plan and organize behavior.  As the aging population grows progressively larger, treatments for age-related cognitive deficits are increasingly needed.  (Introduction).
	Clenbuterol appropriate dose of 0.1 μg/μL for clenbuterol; 0.0001 μg/μL. The dose of clenbuterol was based on a pilot study that identified  this as the most effective dose.  (Drug infusions (2.1.4).  The wide range of doses of clenbuterol, 0.000001–0.1 mg/kg, were administered intramuscularly to monkeys. (Drug administration, 2.2.4.) 
	Clenbuterol is not only a β2 adrenergic agonist, but also has some β1 antagonist properties

	Fig. 3. Clenbuterol's beneficial effects on working memory performance.  Clenbuterol (0.1 μg/0.5 μL) improves rats’ performance in the delayed alternation task in a T-maze when compared to performance following a vehicle treatment. Blockade of β2 adrenoceptors with ICI 118,551 (0.0001 μg/0.5 μL) reverses the beneficial effects of clenbuterol. Results represent mean ± S.E.M. percent correct, n = 9. *p = 0.02; **p = 0.009.shows 
	Fig. 5. Shows clenbuterol's beneficial effects on working memory performance of a subset of monkeys. Systemic administration of the best effective dose of clenbuterol 

	Ramos teaches that clenbuterol can produce a very modest enhancement of working memory (WM)  performance in both rats and monkeys with WM deficits. The improvement seen after clenbuterol treatment is specific to the β2 adrenoceptor, since a β2 adrenergic antagonist completely reverses the beneficial effects seen during cognitive testing. Even though clenbuterol's effects were modest in the PFC, it may still be useful as a global enhancer of cognition, as it is one of the few agents that can improve WM as well as long-term memory consolidation. Finally, the efficacy of β2 adrenoceptor activation to improve PFC cognitive function may be particularly important in the elderly population with age-related WM deficits and glucose metabolism reduction, if very low dose clenbuterol treatments are used. (Conclusion).

	Clenbuterol treatment reduced H3K27ac across the promoter (site 1, Fig. 3A) and two putative intronic enhancers (sites 2 and 3, Fig. 3A). Clenbuterol treatment resulted in a correlated decrease in H3K27ac levels and  relative SNCA mRNA abundance (Fig. 3B). (Fig. 3C). Thus, β2AR regulates the transcription of α-synuclein in correlation with H3K27ac across the promoter and enhancers in the human SNCA locus.
	Ramos teaches beneficia; effects while using clenbuterol Neuropharmacological studies suggest that clenbuterol could be one of the few agents to produce global cognitive improvement. While agents such as guanfacine enhance PFC function but impair hippocampal and amygdala function, clenbuterol is one of the few agents that can improve both WM and long-term memory. Indeed, activation of β2 adrenoceptors has been shown to enhance amygdala and, more recently, hippocampal function. (Discussion, 2nd para). 
	Therefore, the effects of clenbuterol treatment could result from β adrenoceptors’ ability to enhance the breakdown of glycogen and the export of glucose from astrocytes to increase local cerebral blood flow. Nevertheless, the data suggest that at very low doses, clenbuterol could produce significant global cognitive enhancement with mild side effects.
	Ramos et al. teaches that the  data suggest that clenbuterol can produce a very modest enhancement of WM performance in both rats and monkeys with WM deficits. The improvement seen after clenbuterol treatment is specific to the β2 adrenoceptor, since a β2 adrenergic antagonist completely reverses the beneficial effects seen during cognitive testing. Even though clenbuterol’s effects were modest in the PFC, it may still be useful as a global enhancer of cognition, as it is one of the few agents that can improve WM as well as long-term memory consolidation. However, a number of 
	Ramos et al. teaches the efficacy of β2 adrenoceptor activation to improve PFC cognitive function may be particularly important in the elderly population with age-related WM deficits and glucose metabolism reduction, if very low dose clenbuterol treatments are used. (Last para of the reference). (prefrontal cortex (PFC) is important for guiding behavior, thought, and affect using working memory (WM). The PFC is engaged during the retrieval and encoding of memories (especially if it is an effortful process), and is critical for inhibition of proactive interference, for protecting memories and thoughts from distraction, and allowing us to plan and organize behavior, Introduction).
Geyer et al teaches peripheral mediation of effects of clenbuterol on locomotor and investigatory behavior in rats. Clenbuterol is one of the few beta adrenergic agonists that readily passes the blood-brain barrier.  The behavioral effects in rats of systemic administrations of clenbuterol have been used as a reflection of the activation of central beta receptors. Reduction in locomotor activity induced by clenbuterol is mediated by central rather than peripheral beta receptors was studied. First, dose-dependent reductions in ambulation, hole poking, and rearing were established following intraperitoneal injections of 0.004 to 1.0 mg/kg clenbuterol. These effects were then found to be similar to those of 0.4 mg/kg isoproterenol, a mixed beta adrenergic agonist that does not enter the brain after systemic administration. The behaviorally suppressive effects of either 0.4 mg/kg isoproterenol or 0.05 mg/kg clenbuterol were found to be completely antagonized by pretreatment with a 10.0 mg/kg dose of nadolol, a beta antagonist that does not penetrate the brain when administered systemically. Nadolol itself had no significant effects on behavior. These results indicate that these behavioral effects of systemic administrations of clenbuterol are mediated by the activation of peripheral rather than central beta adrenergic receptors

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to composition containing clenbuterol and nadolol because Salehi Ramos and  Geyer teaches combination of clenbuterol and nadolol for claimed treatments. For example, Ramos relates that the prefrontal cortex (PFC) is important for guiding behavior, thought, and affect using working memory (WM). The PFC is engaged 
In addition, more motivation to add nadolol is provided by  Geyer which teaches Clenbuterol is one of the few beta adrenergic agonists that readily passes the blood-brain barrier and the reduction in locomotor activity induced by clenbuterol is mediated by central rather than peripheral beta receptors. First, dose-dependent reductions in ambulation, hole poking, and rearing were established following intraperitoneal injections of 0.004 to 1.0 mg/kg clenbuterol.  It was found that 0.05 mg/kg clenbuterol completely antagonized by pretreatment with a 10.0 mg/kg dose of nadolol, a beta antagonist that does not penetrate the brain when administered systemically. Nadolol itself had no significant effects on behavior. 
	A person skilled in the art at the time the invention was filed would have used nadolol with clenbuterol due to its antagonizing effect, even though nadolol does not penetrate and had no significant effect on behaviour.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
	Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

The data provided in the specification does not commensurate with the scope of the claims. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
            In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S, Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  

A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also, Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010).

Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 

Response to Remarks

	Applicants response filed on 03/01/2022 is acknowledged.   Amendments in claims were entered.   Examiner thanks for providing  clean copies of the figures.  Figures 9 and 10 are clean copies however, Figures 2 and 5 are still unclear.  Please provide clean copies of figures 2 and 5.   
For Applicants convenience part of the figure is copied as follows:

Part of figure 2:

    PNG
    media_image4.png
    348
    315
    media_image4.png
    Greyscale


Part of Figure 10:

    PNG
    media_image5.png
    334
    205
    media_image5.png
    Greyscale


	Applicants arguments were fully considered but were not found persuasive.  Applicants arguments are not based on and relate to claimed invention and its description related to it.   Applicants cited a reference from Mayo clinic but not provided for consideration.  Claims Applicants argues for example that “The Examiner’s insistence on the specification showing a disease for which the patient/subject was suffering is unfounded and incorrect for a rejection under section 112 for alleged lack of written description. The Examiner states on page 6 of the Action that the specification does not show treatment of Parkinson’s disease (or any other specific disease). Applicants submit that the invention is not directed to a therapeutic treatment per se, but rather a method for improving cognitive impairment in a subject desiring such improvement.   The subject may be perfectly healthy, or elderly or have a disease that has a cognitive association. As noted above in the Remarks section, the USPTO standards are not the same as the FDA and therefore it is improper to suggest that the standard for meeting the written description requirement is to show treatment of a specific disease if the claim does not require such treatment at all. Mild Cognitive Impairment is not necessarily associated with a disease. For example, Applicants have provided Exhibit A which is an overview of MCI and tests that can be performed to test for MCI, whether associated with side effects of medicines, blood vessel disorders, depression, or dementia (https://www.may oclinic.org/diseases-conditions/mild-cognitive-impairment/symptoms- causes/syc-20354578). The Mayo Clinic describes MCI as “the stage between the expected cognitive decline of normal aging and the more serious decline of dementia.” [Emphasis

“treatment” as being required by the Examiner. A healthy subject who becomes more
forgetful at age 65 may desire to use the combination of drugs as claimed herein to improve  their memory.”  
	Applicants specification does not describe the invention as claimed.  Mild cognitive impairment (MCI) is the stage between the expected cognitive decline of normal aging and the more serious decline of dementia.   Applicant is requested to explain the issues and support in the specification to overcome the rejection.

Figure 2:
In regards to figure 2, Applicants argue that combination of Clenbuterol and nadolol 
Figure 10
Applicants referred to figure 10, which is drawn to beta2-AR Agonists Clenbuterol and Salbutamol Improve Delayed Word Recall in the Visual Verbal Learning Test: Mean Change from Placebo in Number of Correct Words Recalled.  Instant claims are drawn to combination of clenbuterol and nadolol.  Therefore, figure 10 is not related to claimed invention.

Election of Invention.

	In response to restriction requirement, Applicants elected group II, claims 14 and 15 without traverse. (03/25/2021).  The group reads on claim 1, 14 and 15.   In regards to species election requirement Applicant elected  MCI (mild cognitive impairment).  All claims read on the elected species.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SABIHA N QAZI/            Primary Examiner, Art Unit 1628